Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-411/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,  1 of 218 PageID
                                                         Page1154  of 1566 #: 4700




                                   A-1163
       Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                                37-411/30/2020, 2983378,
                                      Filed 12/07/20 PagePage1155  of 1566 #: 4701
                                                          2 of 218 PageID




                                   A-1164
       Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                                37-411/30/2020, 2983378,
                                      Filed 12/07/20 PagePage1156  of 1566 #: 4702
                                                          3 of 218 PageID




                                   A-1165
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-411/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,  4 of 218 PageID
                                                         Page1157  of 1566 #: 4703




                                   A-1166
       Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                                37-411/30/2020, 2983378,
                                      Filed 12/07/20 PagePage1158  of 1566 #: 4704
                                                          5 of 218 PageID




                                   A-1167
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-411/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,   6 of 218 PageID
                                                         Page1159   of 1566 #: 4705




                                    A-1168
       Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                                37-411/30/2020, 2983378,
                                      Filed 12/07/20 PagePage1160  of 1566 #: 4706
                                                          7 of 218 PageID




                                   A-1169
Case 2:06-cv-03136-JS Document
       Case 20-3795, Document   37-411/30/2020,
                              37-2,   Filed 12/07/20 Page
                                                2983378,   8 of 218 PageID
                                                         Page1161   of 1566 #: 4707




                                    A-1170
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 9 of 218 PageID #: 4708
       Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1162 of 1566




                                  A-1171
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 10 of 218 PageID #: 4709
       Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1163 of 1566




                                  A-1172
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 11 of 218 PageID #: 4710
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1164 of 1566




                                  A-1173
                                    ·--- -
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 12 of 218 PageID #: 4711
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1165 of 1566




                                  A-1174
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 13 of 218 PageID #: 4712
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1166 of 1566




                                  A-1175
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 14 of 218 PageID #: 4713
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1167 of 1566




                                  A-1176
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 15 of 218 PageID #: 4714
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1168 of 1566




                                  A-1177
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 16 of 218 PageID #: 4715
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1169 of 1566




                                  A-1178
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 17 of 218 PageID #: 4716

       Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1170 of 1566




                                  A-1179
                                         ___
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 18 of 218 PageID #: 4717
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1171 of 1566




                                  A-1180
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 19 of 218 PageID #: 4718
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1172 of 1566




                                  A-1181
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 20 of 218 PageID #: 4719
       Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1173 of 1566




                                  A-1182
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1174
                                                 2983378, 21 of 218of
                                                                   PageID
                                                                      1566 #: 4720




                                   A-1183
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1175
                                                 2983378, 22 of 218of
                                                                   PageID
                                                                      1566 #: 4721




                                   A-1184
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1176
                                                 2983378, 23 of 218of
                                                                   PageID
                                                                      1566 #: 4722




                                   A-1185
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 24 of 218 PageID #: 4723
       Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1177 of 1566




                                  A-1186
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1178
                                                 2983378, 25 of 218of
                                                                   PageID
                                                                      1566 #: 4724




                                   A-1187
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 26 of 218 PageID #: 4725
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1179 of 1566




                                  A-1188
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1180
                                                2983378,  27 of 218of
                                                                   PageID
                                                                      1566 #: 4726




                                   A-1189
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1181
                                                 2983378, 28 of 218of
                                                                   PageID
                                                                      1566 #: 4727




                                   A-1190
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 29 of 218 PageID #: 4728
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1182 of 1566




                                  A-1191
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 30 of 218 PageID #: 4729
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1183 of 1566




                                  A-1192
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1184
                                                2983378,  31 of 218of
                                                                   PageID
                                                                      1566 #: 4730




                                   A-1193
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 32 of 218 PageID #: 4731
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1185 of 1566




                                  A-1194
                                      --. -
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 33 of 218 PageID #: 4732
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1186 of 1566




                                  A-1195
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 34 of 218 PageID #: 4733
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1187 of 1566




                                  A-1196
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-411/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1188
                                                          35 of 218of 1566 #: 4734
                                                                   PageID




                                   A-1197
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 36 of 218 PageID #: 4735
       Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1189 of 1566




                                  A-1198
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1190
                                                2983378,  37 of 218of
                                                                   PageID
                                                                      1566 #: 4736




                                   A-1199
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 38 of 218 PageID #: 4737
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1191 of 1566




                                  A-1200
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1192
                                                2983378,  39 of 218of
                                                                   PageID
                                                                      1566 #: 4738




                                   A-1201
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1193
                                                 2983378, 40 of 218of
                                                                   PageID
                                                                      1566 #: 4739




                                   A-1202
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 41 of 218 PageID #: 4740
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1194 of 1566




                                  A-1203
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 42 of 218 PageID #: 4741
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1195 of 1566




                                  A-1204
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1196
                                                2983378,  43 of 218of
                                                                   PageID
                                                                      1566 #: 4742




                                   A-1205
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 44 of 218 PageID #: 4743
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1197 of 1566




                                  A-1206
        Case 20-3795, Document
Case 2:06-cv-03136-JS  Document37-2,
                                37-411/30/2020,  2983378,
                                      Filed 12/07/20 PagePage1198
                                                          45 of 218of 1566 #: 4744
                                                                   PageID




                                   A-1207
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 46 of 218 PageID #: 4745
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1199 of 1566




                                  A-1208
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 47 of 218 PageID #: 4746
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1200 of 1566




                                  A-1209
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 48 of 218 PageID #: 4747
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1201 of 1566




                                  A-1210
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1202
                                                 2983378, 49 of 218of
                                                                   PageID
                                                                      1566 #: 4748




                                   A-1211
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 50 of 218 PageID #: 4749
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1203 of 1566




                                  A-1212
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1204
                                                 2983378, 51 of 218of
                                                                   PageID
                                                                      1566 #: 4750




                                   A-1213
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 52 of 218 PageID #: 4751
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1205 of 1566




                                  A-1214
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 53 of 218 PageID #: 4752
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1206 of 1566




                                  A-1215
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 54 of 218 PageID #: 4753
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1207 of 1566




                                  A-1216
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1208
                                                 2983378, 55 of 218of
                                                                   PageID
                                                                      1566 #: 4754




                                   A-1217
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 56 of 218 PageID #: 4755
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1209 of 1566




                                  A-1218
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1210
                                                2983378,  57 of 218of
                                                                   PageID
                                                                      1566 #: 4756




                                   A-1219
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 58 of 218 PageID #: 4757
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1211 of 1566




                                  A-1220
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 59 of 218 PageID #: 4758
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1212 of 1566




                                  A-1221
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 60 of 218 PageID #: 4759
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1213 of 1566




                                  A-1222
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 61 of 218 PageID #: 4760
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1214 of 1566




                                  A-1223
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1215
                                                 2983378, 62 of 218of
                                                                   PageID
                                                                      1566 #: 4761




                                   A-1224
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 63 of 218 PageID #: 4762
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1216 of 1566




                                  A-1225.  .
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1217
                                                 2983378, 64 of 218of
                                                                   PageID
                                                                      1566 #: 4763




                                   A-1226
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 65 of 218 PageID #: 4764
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1218 of 1566




                                  A-1227
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1219
                                                 2983378, 66 of 218of
                                                                   PageID
                                                                      1566 #: 4765




                                   A-1228
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 67 of 218 PageID #: 4766
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1220 of 1566




                                  A-1229
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1221
                                                 2983378, 68 of 218of
                                                                   PageID
                                                                      1566 #: 4767




                                   A-1230
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 69 of 218 PageID #: 4768
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1222 of 1566




                                  A-1231
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1223
                                                 2983378, 70 of 218of
                                                                   PageID
                                                                      1566 #: 4769




                                   A-1232
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 71 of 218 PageID #: 4770
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1224 of 1566




                                  A-1233
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1225
                                                 2983378, 72 of 218of
                                                                   PageID
                                                                      1566 #: 4771




                                   A-1234
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 73 of 218 PageID #: 4772
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1226 of 1566




                                  A-1235
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1227
                                                 2983378, 74 of 218of
                                                                   PageID
                                                                      1566 #: 4773




                                   A-1236
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 75 of 218 PageID #: 4774
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1228 of 1566




                                  A-1237
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 76 of 218 PageID #: 4775
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1229 of 1566




                                  A-1238
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 77 of 218 PageID #: 4776
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1230 of 1566




                                  A-1239
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 78 of 218 PageID #: 4777
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1231 of 1566




                                  A-1240
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 79 of 218 PageID #: 4778
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1232 of 1566




                                  A-1241
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 80 of 218 PageID #: 4779
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1233 of 1566




                                  A-1242
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 81 of 218 PageID #: 4780
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1234 of 1566




                                  A-1243
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 82 of 218 PageID #: 4781
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1235 of 1566




                                  A-1244
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 83 of 218 PageID #: 4782
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1236 of 1566




                                  A-1245
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 84 of 218 PageID #: 4783
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1237 of 1566




                                  A-1246
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 85 of 218 PageID #: 4784
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1238 of 1566




                                  A-1247
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1239
                                                2983378,  86 of 218of
                                                                   PageID
                                                                      1566 #: 4785




                                   A-1248
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 87 of 218 PageID #: 4786

       Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1240 of 1566




                                  A-1249
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1241
                                                2983378,  88 of 218of
                                                                   PageID
                                                                      1566 #: 4787




                                   A-1250
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1242
                                                2983378,  89 of 218of
                                                                   PageID
                                                                      1566 #: 4788




                                   A-1251
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 90 of 218 PageID #: 4789
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1243 of 1566




                                  A-1252
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 91 of 218 PageID #: 4790
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1244 of 1566




                                  A-1253
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 92 of 218 PageID #: 4791
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1245 of 1566




                                  A-1254
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 93 of 218 PageID #: 4792
       Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1246 of 1566




                                  A-1255
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 94 of 218 PageID #: 4793
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1247 of 1566




                                  A-1256
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 95 of 218 PageID #: 4794
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1248 of 1566




                                  A-1257
Case 2:06-cv-03136-JS Document 37-4 Filed 12/07/20 Page 96 of 218 PageID #: 4795
        Case 20-3795, Document 37-2, 11/30/2020, 2983378, Page1249 of 1566




                                  A-1258
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1250
                                                 2983378, 97 of 218of
                                                                   PageID
                                                                      1566 #: 4796




                                   A-1259
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1251
                                                 2983378, 98 of 218of
                                                                   PageID
                                                                      1566 #: 4797




                                   A-1260
Case 2:06-cv-03136-JS  Document37-2,
        Case 20-3795, Document  37-411/30/2020,
                                      Filed 12/07/20 PagePage1252
                                                 2983378, 99 of 218of
                                                                   PageID
                                                                      1566 #: 4798




                                   A-1261
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1253
                                                2983378, 100 of 218ofPageID
                                                                      1566 #: 4799




                                   A-1262
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1254
                                                2983378, 101 of 218ofPageID
                                                                      1566 #: 4800




                                   A-1263
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1255
                                                2983378, 102 of 218ofPageID
                                                                      1566 #: 4801




                                   A-1264
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1256
                                                2983378, 103 of 218ofPageID
                                                                      1566 #: 4802




                                   A-1265
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1257
                                                2983378, 104 of 218ofPageID
                                                                      1566 #: 4803




                                   A-1266
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1258
                                                2983378, 105 of 218ofPageID
                                                                      1566 #: 4804




                                   A-1267
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1259
                                                2983378, 106 of 218ofPageID
                                                                      1566 #: 4805




                                   A-1268
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1260
                                                2983378, 107 of 218ofPageID
                                                                      1566 #: 4806




                                   A-1269
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1261
                                                2983378, 108 of 218ofPageID
                                                                      1566 #: 4807




                                   A-1270
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1262
                                                2983378, 109 of 218ofPageID
                                                                      1566 #: 4808




                                   A-1271
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1263
                                                2983378, 110 of 218ofPageID
                                                                      1566 #: 4809




                                   A-1272
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1264
                                                2983378, 111 of 218ofPageID
                                                                      1566 #: 4810




                                   A-1273
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1265
                                                2983378, 112 of 218ofPageID
                                                                      1566 #: 4811




                                   A-1274
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1266
                                                2983378, 113 of 218ofPageID
                                                                      1566 #: 4812




                                   A-1275
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1267
                                                2983378, 114 of 218ofPageID
                                                                      1566 #: 4813




                                   A-1276
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1268
                                                2983378, 115 of 218ofPageID
                                                                      1566 #: 4814




                                   A-1277
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1269
                                                2983378, 116 of 218ofPageID
                                                                      1566 #: 4815




                                   A-1278
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1270
                                                2983378, 117 of 218ofPageID
                                                                      1566 #: 4816




                                   A-1279
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1271
                                                2983378, 118 of 218ofPageID
                                                                      1566 #: 4817




                                   A-1280
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1272
                                                2983378, 119 of 218ofPageID
                                                                      1566 #: 4818




                                   A-1281
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1273
                                                2983378, 120 of 218ofPageID
                                                                      1566 #: 4819




                                   A-1282
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1274
                                                2983378, 121 of 218ofPageID
                                                                      1566 #: 4820




                                   A-1283
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1275
                                                2983378, 122 of 218ofPageID
                                                                      1566 #: 4821




                                   A-1284
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1276
                                                2983378, 123 of 218ofPageID
                                                                      1566 #: 4822




                                   A-1285
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1277
                                                2983378, 124 of 218ofPageID
                                                                      1566 #: 4823




                                   A-1286
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1278
                                                2983378, 125 of 218ofPageID
                                                                      1566 #: 4824




                                   A-1287
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1279
                                                2983378, 126 of 218ofPageID
                                                                      1566 #: 4825




                                   A-1288
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1280
                                                2983378, 127 of 218ofPageID
                                                                      1566 #: 4826




                                   A-1289
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1281
                                                2983378, 128 of 218ofPageID
                                                                      1566 #: 4827




                                   A-1290
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1282
                                                2983378, 129 of 218ofPageID
                                                                      1566 #: 4828




                                   A-1291
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1283
                                                2983378, 130 of 218ofPageID
                                                                      1566 #: 4829




                                   A-1292
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1284
                                                2983378, 131 of 218ofPageID
                                                                      1566 #: 4830




                                   A-1293
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1285
                                                2983378, 132 of 218ofPageID
                                                                      1566 #: 4831




                                   A-1294
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1286
                                                2983378, 133 of 218ofPageID
                                                                      1566 #: 4832




                                   A-1295
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1287
                                                         134 of 218ofPageID
                                                                      1566 #: 4833




                                   A-1296
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1288
                                                2983378, 135 of 218ofPageID
                                                                      1566 #: 4834




                                   A-1297
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1289
                                                2983378, 136 of 218ofPageID
                                                                      1566 #: 4835




                                   A-1298
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1290
                                                2983378, 137 of 218ofPageID
                                                                      1566 #: 4836




                                   A-1299
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1291
                                                2983378, 138 of 218ofPageID
                                                                      1566 #: 4837




                                   A-1300
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1292
                                                2983378, 139 of 218ofPageID
                                                                      1566 #: 4838




                                   A-1301
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1293
                                                2983378, 140 of 218ofPageID
                                                                      1566 #: 4839




                                   A-1302
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1294
                                                2983378, 141 of 218ofPageID
                                                                      1566 #: 4840




                                   A-1303
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1295
                                                2983378, 142 of 218ofPageID
                                                                      1566 #: 4841




                                   A-1304
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1296
                                                2983378, 143 of 218ofPageID
                                                                      1566 #: 4842




                                   A-1305
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1297
                                                2983378, 144 of 218ofPageID
                                                                      1566 #: 4843




                                   A-1306
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1298
                                                2983378, 145 of 218ofPageID
                                                                      1566 #: 4844




                                   A-1307
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1299
                                                2983378, 146 of 218ofPageID
                                                                      1566 #: 4845




                                   A-1308
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1300
                                                2983378, 147 of 218ofPageID
                                                                      1566 #: 4846




                                   A-1309
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1301
                                                2983378, 148 of 218ofPageID
                                                                      1566 #: 4847




                                   A-1310
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1302
                                                2983378, 149 of 218ofPageID
                                                                      1566 #: 4848




                                   A-1311
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1303
                                                         150 of 218ofPageID
                                                                      1566 #: 4849




                                  VOLUME 6
     Exhibit KK August 6, 2001 Interview Statements of                    A-1312
                Dennis Doe

      Exhibit LL Undated Affidavit of Peter Panaro                        A-1354

     Exhibit MM December 9, 2003 Affidavit of Richard Tilker              A-1361

     Exhibit NN December 15, 2003 Affidavit of Judd Maltin                A-1365

     Exhibit OO December 23, 2003 Affidavit of Brian Tilker               A-1367

      Exhibit PP December 29, 2003 Affidavit of James Forrest             A-1371

     Exhibit QQ December 30, 2003 Affidavit of Margalith                  A-1373
                Georgalis

      Exhibit RR December 30, 2003 Affidavit of Ralph                     A-1375
                 Georgalis

      Exhibit SS December 30, 2003 Affidavit of Ron                       A-1377
                 Georgalis

      Exhibit TT January 6, 2004 Affirmation of David Kuhn                A-1380
                 Re: March 10, 2001 Interview of Detective
                 Wallene Jones

     Exhibit UU February 23, 2004, “Abuse Experts Assail                  A-1384
                Movie”, Marina Pisano, San Antonio Express
                News

     Exhibit VV 2003-2004 Transcripts and Statements of                   A-1386
                Judge Abby Boklan

    Exhibit WW 1988 Nassau County Indictment Numbers
               67104, 67430, 69783

                        Indictment 67104                                  A-1395


                                        vii
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1304
                                                         151 of 218ofPageID
                                                                      1566 #: 4850




                        Indictment 67430                                  A-1411

                        Indictment 69783                                  A-1430

     Exhibit XX Declaration of Grace Gill                                 A-1506

     Exhibit YY December 1987 Statement of Fred Doe                       A-1520

      Exhibit ZZ 1988 Interview of Gary Meyers by Detective               A-1530
                 William Hatch

    Exhibit AAA October 16, 1989 Witness Statement Recorded               A-1532
                by Detective Merriweather in the prosecution
                of Robert Izzo

    Exhibit BBB February 15, 1989 Interdepartmental Memo                  A-1535
                from Barry Grennan to Fran Galasso

    Exhibit CCC November 24, 1987 Affidavit of Detective                  A-1536
                William Hatch

    Exhibit DDD 1988 Discovery Demands                                    A-1542

    Exhibit EEE November 16, 1988 Notes of Meeting at                     A-1559
                Temple Beth-El by Theodore O’Neill

     Exhibit FFF March 26, 1990 Letter from District Attorney             A-1562
                 Dennis Dillon to Inspector Olsen

    Exhibit GGG November 29, 1987, “Parents Seek Therapy                  A-1567
                for Abuse Victims”, Kathy Boccella,
                Newsday; Undated Letter from Parent to Dr.
                Sandra Kaplan at North Shore University
                Hospital

    Exhibit HHH June 23, 1988, “New Arrest in Child-Sex                   A-1570
                Case”, Bill Van Haintze and Alvin Bessent,
                Newsday



                                       viii
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1305
                                                         152 of 218ofPageID
                                                                      1566 #: 4851




      Exhibit III November 24, 1988, “Help for Victims of Sex             A-1571
                  Abuse Stressed in Temple Program”, Great
                  Neck Record




                                        ix
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1306
                                                2983378, 153 of 218ofPageID
                                                                      1566 #: 4852




                                   A-1312
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1307
                                                         154 of 218ofPageID
                                                                      1566 #: 4853




                                   A-1313
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1308
                                                         155 of 218ofPageID
                                                                      1566 #: 4854




                                   A-1314
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1309
                                                         156 of 218ofPageID
                                                                      1566 #: 4855




                                   A-1315
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1310
                                                         157 of 218ofPageID
                                                                      1566 #: 4856




                                   A-1316
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1311
                                                2983378, 158 of 218ofPageID
                                                                      1566 #: 4857




                                   A-1317
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1312
                                                2983378, 159 of 218ofPageID
                                                                      1566 #: 4858




                                   A-1318
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1313
                                                         160 of 218ofPageID
                                                                      1566 #: 4859




                                   A-1319
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1314
                                                2983378, 161 of 218ofPageID
                                                                      1566 #: 4860




                                   A-1320
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1315
                                                2983378, 162 of 218ofPageID
                                                                      1566 #: 4861




                                   A-1321
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1316
                                                         163 of 218ofPageID
                                                                      1566 #: 4862




                                   A-1322
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1317
                                                         164 of 218ofPageID
                                                                      1566 #: 4863




                                   A-1323
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1318
                                                2983378, 165 of 218ofPageID
                                                                      1566 #: 4864




                                   A-1324
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1319
                                                         166 of 218ofPageID
                                                                      1566 #: 4865




                                   A-1325
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1320
                                                         167 of 218ofPageID
                                                                      1566 #: 4866




                                   A-1326
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1321
                                                         168 of 218ofPageID
                                                                      1566 #: 4867




                                   A-1327
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1322
                                                2983378, 169 of 218ofPageID
                                                                      1566 #: 4868




                                   A-1328
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1323
                                                2983378, 170 of 218ofPageID
                                                                      1566 #: 4869




                                   A-1329
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1324
                                                2983378, 171 of 218ofPageID
                                                                      1566 #: 4870




                                   A-1330
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1325
                                                2983378, 172 of 218ofPageID
                                                                      1566 #: 4871




                                   A-1331
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1326
                                                2983378, 173 of 218ofPageID
                                                                      1566 #: 4872




                                   A-1332
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1327
                                                         174 of 218ofPageID
                                                                      1566 #: 4873




                                   A-1333
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1328
                                                         175 of 218ofPageID
                                                                      1566 #: 4874




                                   A-1334
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1329
                                                2983378, 176 of 218ofPageID
                                                                      1566 #: 4875




                                   A-1335
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1330
                                                         177 of 218ofPageID
                                                                      1566 #: 4876




                                   A-1336
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1331
                                                         178 of 218ofPageID
                                                                      1566 #: 4877




                                   A-1337
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1332
                                                         179 of 218ofPageID
                                                                      1566 #: 4878




                                   A-1338
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1333
                                                2983378, 180 of 218ofPageID
                                                                      1566 #: 4879




                                   A-1339
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1334
                                                2983378, 181 of 218ofPageID
                                                                      1566 #: 4880




                                   A-1340
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1335
                                                         182 of 218ofPageID
                                                                      1566 #: 4881




                                   A-1341
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1336
                                                2983378, 183 of 218ofPageID
                                                                      1566 #: 4882




                                   A-1342
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1337
                                                2983378, 184 of 218ofPageID
                                                                      1566 #: 4883




                                   A-1343
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1338
                                                         185 of 218ofPageID
                                                                      1566 #: 4884




                                   A-1344
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1339
                                                         186 of 218ofPageID
                                                                      1566 #: 4885




                                   A-1345
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1340
                                                         187 of 218ofPageID
                                                                      1566 #: 4886




                                   A-1346
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1341
                                                         188 of 218ofPageID
                                                                      1566 #: 4887




                                   A-1347
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1342
                                                         189 of 218ofPageID
                                                                      1566 #: 4888




                                   A-1348
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1343
                                                         190 of 218ofPageID
                                                                      1566 #: 4889




                                   A-1349
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1344
                                                         191 of 218ofPageID
                                                                      1566 #: 4890




                                   A-1350
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1345
                                                         192 of 218ofPageID
                                                                      1566 #: 4891




                                   A-1351
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1346
                                                2983378, 193 of 218ofPageID
                                                                      1566 #: 4892




                                   A-1352
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1347
                                                2983378, 194 of 218ofPageID
                                                                      1566 #: 4893




                                   A-1353
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1348
                                                2983378, 195 of 218ofPageID
                                                                      1566 #: 4894




                                   A-1354
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1349
                                                2983378, 196 of 218ofPageID
                                                                      1566 #: 4895
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1350
                                                2983378, 197 of 218ofPageID
                                                                      1566 #: 4896




                                   A-1356
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1351
                                                2983378, 198 of 218ofPageID
                                                                      1566 #: 4897
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1352
                                                2983378, 199 of 218ofPageID
                                                                      1566 #: 4898




                                   A-1358
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1353
                                                2983378, 200 of 218ofPageID
                                                                      1566 #: 4899




                                   A-1359
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1354
                                                2983378, 201 of 218ofPageID
                                                                      1566 #: 4900
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1355
                                                         202 of 218ofPageID
                                                                      1566 #: 4901




                                   A-1361
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1356
                                                         203 of 218ofPageID
                                                                      1566 #: 4902




                                   A-1362
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1357
                                                2983378, 204 of 218ofPageID
                                                                      1566 #: 4903




                                   A-1363
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1358
                                                2983378, 205 of 218ofPageID
                                                                      1566 #: 4904
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1359
                                                         206 of 218ofPageID
                                                                      1566 #: 4905




                                   A-1365
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1360
                                                2983378, 207 of 218ofPageID
                                                                      1566 #: 4906




                                   A-1366
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1361
                                                2983378, 208 of 218ofPageID
                                                                      1566 #: 4907




                                   A-1367
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1362
                                                         209 of 218ofPageID
                                                                      1566 #: 4908




                                   A-1368
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1363
                                                2983378, 210 of 218ofPageID
                                                                      1566 #: 4909




                                   A-1369
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1364
                                                2983378, 211 of 218ofPageID
                                                                      1566 #: 4910
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1365
                                                2983378, 212 of 218ofPageID
                                                                      1566 #: 4911




                                   A-1371
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1366
                                                2983378, 213 of 218ofPageID
                                                                      1566 #: 4912
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1367
                                                2983378, 214 of 218ofPageID
                                                                      1566 #: 4913
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1368
                                                2983378, 215 of 218ofPageID
                                                                      1566 #: 4914
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1369
                                                2983378, 216 of 218ofPageID
                                                                      1566 #: 4915




                                   A-1375
Case 2:06-cv-03136-JS Document37-2,
        Case 20-3795, Document 37-4 11/30/2020,
                                     Filed 12/07/20 PagePage1370
                                                2983378, 217 of 218ofPageID
                                                                      1566 #: 4916
        Case 20-3795, Document
Case 2:06-cv-03136-JS Document37-2,
                               37-4 11/30/2020, 2983378,
                                     Filed 12/07/20 PagePage1371
                                                         218 of 218ofPageID
                                                                      1566 #: 4917




                                   A-1377
